Citation Nr: 0606262	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-02 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased rating for right shoulder 
arthritis, assigned a 10 percent evaluation prior to 
September 26, 2005, and 20 percent thereafter.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1960 to 
February 1969, and from November 1980 to January 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2003 and July 2005 the Board remanded the issue for 
further development.  In a November 2004 rating decision, the 
RO awarded a 10 percent disability evaluation for right 
shoulder arthritis effective February 1, 1992 which is the 
date of the veteran's original claim.  


FINDINGS OF FACT

1.  Prior to September 2005, the veteran's right shoulder 
disorder did not result in limitation of motion to a point 
midway between the side and shoulder level.   

2.  Currently, the veteran's right shoulder disorder has been 
characterized by pain and loss of range of motion; limitation 
of motion has not been limited to 25 degrees from the side 
and there is no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  From February 1, 1992 to September 26, 2005 the criteria 
for assignment of a rating in excess of 10 percent for 
service-connected right shoulder arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Codes 5003, 5010, 5019, 5201.

2.  From September 26, 2005 the criteria for assignment of a 
rating of 30 percent (but no higher) for service-connected 
right shoulder arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 
5003, 5010, 5019, 5201.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and February 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the February 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right shoulder arthritis 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right shoulder has been rated 
by the RO under the provisions of Diagnostic Codes 5010 and 
5019.  Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
Diagnostic Code 5019 (bursitis) instructs that the disability 
will be rated on limitation of motion of the affected part as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm is rated 20 percent when 
limited to the shoulder level.  When limited to a point 
midway between the side and shoulder level, a 20 percent 
rating is warranted if involving the minor arm, and a 30 
percent rating is applicable for the major arm.  For 
limitation of motion to 25 degrees from the side, 30 percent 
and 40 percent ratings are warranted for the minor and major 
arms, respectively.  38 C.F.R. § 4.71a, Code 5201.  Since the 
veteran is right-hand dominant, his disorder is rated as 
impairment of the major extremity.  38 C.F.R. § 4.69.  

Normal forward flexion of the shoulder is to 180 degrees.  
Normal abduction is likewise to 180 degrees.  Normal external 
and internal rotation are each to 90 degrees.  38 C.F.R. § 
4.71, Plate I.

Service medical records showed that the veteran had 
degenerative joint disease of the right shoulder.  Upon 
separation from service it was noted that the veteran had 
right acromiohumeral arthritis.  The Board notes that the 
available service medical records appear to be from the 
veteran's second period of service, however in January 1993 
the National Personnel Records Center certified that all 
available records were forwarded.  

During his March 1992 VA examination, the veteran complained 
of right shoulder pain, mainly when he lifted his arms above 
90 degrees.  Physical examination of the right and left 
shoulders revealed that the veteran reported pain over the 
acromioclavicular area when he abducted to about 110 degrees.  
He had normal flexion and extension and internal and external 
rotation bilaterally.  The diagnosis was right shoulder pain 
and the examiner noted that the veteran may have had mild 
bilateral acromioclavicular arthritis.  A June 1992 rating 
decision granted the veteran service connection for his right 
shoulder arthritis and assigned a noncompensable rating.  
Medical records from the Madigan Army Medical Center showed 
that the veteran was treated for his right upper extremities 
after a motor vehicle accident in June 2001 and his right 
shoulder was doing better by February 2002.  

The veteran underwent another VA examination in February 
2002.  He complained of pain with raising his right arm over 
the level of his head.  The examiner noted that the veteran 
was right handed.  Physical examination showed that the right 
shoulder was of normal configuration as was the clavicle with 
no signs of inflammation, with a normal range of active and 
passive motion, with elevation 180 degrees.  Internal and 
external rotation in abduction was 90 degrees without 
discomfort.  X-rays showed normal internal and external 
rotation views of the right shoulder.  The radiologist noted 
that no cause of right pain was seen.  A November 2004 rating 
decision increased the evaluation for the veteran's right 
shoulder arthritis to 10 percent effective February 1, 1992.

The veteran's final VA examination of record was in September 
2005.  The examiner reviewed the claims folder in conjunction 
with the examination.  It was reported that the veteran was 
laid off from work after several mycoardial infarctions and a 
stroke.  There veteran and his wife apparently asserted that 
there was no job retraining because of his right shoulder 
disorder.  The veteran reported right shoulder pain, when not 
using the shoulder the subjective pain was 4-5/10 and when he 
tried to reach overhead or elevate the right upper extremity 
subjective pain increased to 6 or 7/10.  The veteran's daily 
activities appeared to be limited.  The examiner noted the 
veteran had increased pain and grimacing with taking off his 
shirt.  Physical examination revealed that the veteran had 
weak motor strength in both upper extremities including 
shoulders.  Both shoulders had restricted flexion to only 95 
degrees of forward flexion.  Abduction was limited to 90 
degrees in both shoulders.  Extension was 40 degrees and 
adduction was 15 degrees in both shoulders.  Internal 
rotation was 80 degrees and external rotation was 20 degrees 
for both shoulders.  Painful arc of flexion was between 60 
and 95 degrees of flexion and between 60 and 90 degrees of 
abduction both shoulders.  In addressing DeLuca criteria, the 
examiner noted an additional 5 degrees of loss of range of 
motion of both shoulders due to pain.  Weakened movement, 
excess fatiguability, and lack of endurance were noted of 
both shoulders.  The examiner stated that pain had a major 
functional impact on the right shoulder.  The diagnoses were 
adhesive capsulitis of the right shoulder and degenerative 
joint disease of the right shoulder joint.  The examiner 
asserted that functional impairment of the veteran's right 
shoulder was moderately severe.  Accompanying x-rays found 
degenerative changes of the right glenohumeral joint.  Right 
AC joint appeared unremarkable.  A November 2005 rating 
decision increased the evaluation of the veteran' right 
shoulder arthritis to 20 percent effective September 26, 2005 
based on the September 2005 VA examination.  

The evidence has demonstrated that the veteran's right 
shoulder arthritis more nearly approximates the next higher 
rating of 30 percent under Diagnostic Code 5201, effective 
September 26, 2005, based on pain having a major functional 
impact on the right shoulder.  The September 2005 VA 
examination showed that the veteran's external rotation was 
20 degrees, pain on flexion was 60 to 95 degrees and on 
abduction 60 to 90 degrees, he had an additional 5 degrees of 
loss of range of motion due to pain, there was weakened 
movement, excess fatigability, and lack of endurance.  The 
veteran is not entitled to the highest rating of 40 percent 
under Diagnostic Code 5201 as the evidence did not manifest 
that he had limitation of motion to 25 degrees from the side.  

The veteran is not entitled to rating in excess of 10 percent 
from February 1, 1992 to September 26, 2005 as the evidence 
did not show that limitation of motion of his right arm was 
limited to a point midway between the side and shoulder 
level.  

The medical evidence has not revealed that the veteran has 
ankylosis of his right shoulder and thus Diagnostic Code 5200 
for scapulohumeral articulation, ankylosis of, need not be 
considered.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
The Board thus finds that a 30 percent rating under 
Diagnostic Code 5201 is warranted effective September 26, 
2005.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's rating is increased to 30 percent effective 
September 26, 2005.  


ORDER

Entitlement to a 30 percent rating (but no higher) for the 
veteran's service-connected right shoulder arthritis is 
allowed, effective September 26, 2005, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  To this extent, the appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


